Order granting application of plaintiff for modification of a final judgment of divorce to the extent of requiring defendant to pay the cost of dental work performed on a child of the marriage, in addition to the payments which he is now making, and denying cross motion of defendant to refer the matter to take proof of his financial ability, and for leave to apply for an order modifying the final judgment so as to decrease the amount heretofore allowed for support of the child, affirmed, without costs. No opinion. Close, P. J., Hagarty, Cárswell, Johnston and Adel, JJ., concur.